Citation Nr: 1128059	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  00-22 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, including as secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for bipolar disorder with depression.

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1963 to August 1967, including service in Vietnam from February 1966 to February 1967.

This case came to the Board of Veterans' Appeals (Board) on appeal from decisions by the RO in St. Petersburg, Florida.  The Board remanded the appeal in October 2004 to afford the Veteran a hearing.  A personal hearing was held before the undersigned Veterans Law Judge in February 2005.  In an October 2005 decision, the Board denied the Veteran's claims for service connection for a ganglion cyst of the right wrist, hypertension, bipolar disorder with depression, posttraumatic stress disorder (PTSD), and joint pain, and remanded his claims for service connection for hearing loss, tinnitus, a left elbow spur, and a low back disability.

The Veteran then appealed the denied claims to the United States Court of Appeals for Veterans Claims (Court).  In a March 2007 joint motion to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated as to the issues of service connection for hypertension and a psychiatric disorder, and that these two issues be remanded.  The parties noted that the Veteran had withdrawn his appeals as to the issues of service connection for a left wrist disability, joint pain, and PTSD.  In an August 2005 Court order, the joint motion was granted, the Board's October 2005 decision was vacated as to the issues of service connection for a psychiatric disorder other than PTSD and service connection for hypertension, and these issues were remanded.  The case was subsequently returned to the Board.  In September 2007, the Board remanded these two issues to the RO for additional development. 

The case was subsequently returned to the Board, and in a July 2009 decision, the Board denied the claims for service connection for bilateral hearing loss, tinnitus, hypertension, bipolar disorder with depression, a low back disability, and a left elbow disability.  The Veteran again appealed to the Court, and in a December 2010 joint motion for partial remand, the parties requested that the Board decision be vacated as to the issues of service connection for bilateral hearing loss, tinnitus, hypertension, bipolar disorder with depression, and a low back disability.  The parties stated that the Veteran did not wish to appeal the Board's denial of service connection for a left elbow disability.  In a January 2011 order, the Court vacated the Board's July 2009 decision as to the issues of service connection for bilateral hearing loss, tinnitus, hypertension, bipolar disorder with depression, and a low back disability, and remanded these issues.  The Court dismissed the appeal as to the issue of service connection for a left elbow disability, and hence that issue is not before the Board.

Additional pertinent evidence was received from the Veteran in May 2011.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304 (2010).

During the pendency of this appeal, the RO has granted service connection for diabetes mellitus and ischemic heart disease.  These issues are not before the Board.

The issues of service connection for bilateral hearing loss, tinnitus, a psychiatric disorder, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

A low back disability began many years after active duty and was not caused by any incident of service.

CONCLUSION OF LAW

A low back disability was not incurred, directly or presumptively, in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

During the pendency of this appeal, on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Among other things, this law eliminated the concept of a well-grounded claim and redefined the obligations of VA with respect to the duty to assist.

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in November 2001 and the claim was readjudicated in supplemental statements of the case dated in December 2003 and February 2006.  Mayfield, 444 F.3d at 1333.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess, 19 Vet. App. at 473.  

The Veteran was afforded VA examinations in February 1998, December 2005 and January 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the January 2006 examiner, as well as the Veteran's history and complaints, and the examination report set forth detailed examination findings to include a nexus opinion with adequate bases for the opinion, the Board finds that the January 2006 examination report is adequate to decide the claim of service connection.  Thus, the Board finds that additional examination or opinion is not necessary.  The Board finds that the December 2005 VA spine examination was inadequate, as it was not supported by an adequate rationale, and the February 1998 VA examination did not provide a medical opinion as to the etiology of any current back disability.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology of the claimed disability, and afforded the appellant the opportunity to give testimony before the Board.  In November 2005, the Veteran stated that he had no additional relevant medical evidence to submit.  Subsequently, he submitted additional medical records.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of his claim for service connection for a low back disability.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his service connection claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

By way of multiple letters during the course of this appeal, the Veteran contends that he injured his low back by lifting heavy ammunition repeatedly for months during service in Vietnam.

Service personnel records reflect that during his service in Vietnam, he performed maintenance on aircraft and weapons, and loaded and downloaded conventional munitions.

Service treatment records reflect that on entrance medical examination in October 1963, the Veteran's spine and musculoskeletal system were listed as normal.  Hence, a back disability was not noted on entrance medical examination.  Service treatment records are negative for injury to the back and are negative for complaints, treatment, or diagnosis of a low back disability.  In a July 1967 report of medical history, he denied a history of recurrent back pain, and denied arthritis or rheumatism.  On discharge medical examination in July 1967, the Veteran's spine and musculoskeletal system were listed as normal.  

Post-service medical records are negative for a low back disability until the mid- 1990s.

A November 1995 VA outpatient treatment record reflects that the Veteran complained of increased low back pain for the past six months.  The pertinent diagnosis was low back pain with severe degenerative joint disease and "spondylithesis".  A November 1995 X-ray study of the low back showed Grade I anterior spondylolisthesis at the L5- S1 vertebral body level.  The examiner noted degenerative changes and osteophyte formation.  There did not appear to be a pars defect.

In August 1997, the Veteran filed a claim for service connection for spinal degeneration and several other disabilities.  He did not report receiving any treatment for a back disability in service, although he did report in-service treatment for depression.

At a February 1998 VA orthopedic examination, the Veteran reported that approximately 20 years ago, after discharge from the Air Force, he noted the gradual onset of pain across his lumbosacral spine, but he never sought any medical attention for his back.  He finally sought medical treatment about two and a half years ago.  He complained of constant aching of the lower lumbar spine.  After an examination, the pertinent diagnosis was pain of the lumbosacral spine with no objective findings on clinical examination.  An X-ray study of the low back showed Grade I to II spondylolisthesis due to pars defect at L5-S1. 

Subsequent VA medical records reflect treatment for a variety of conditions including chronic low back pain.

By a letter dated in March 1999, a private chiropractor, M.T.L., D.C., indicated that he treated the Veteran in January 1999, and he complained of mid back pain, restricted movement of the torso, scoliosis, low back pain and hip pain.  Dr. L. noted that he had examined him and reviewed his file, and opined that the Veteran's low back condition had its origin in spondylisthesis [sic] but the cause of his condition was the lifting activities associated with his service duties.  There is no indication that Dr. L. reviewed the Veteran's service treatment records.

A September 2000 X-ray study of the low back reflects a diagnostic impression of spondylosis at L5-S1 with Grade I anterolisthesis.

At a December 2005 VA examination, the examiner noted that he had reviewed the claims file.  However, the examiner does not discuss any service treatment records in his report.  The Veteran reported that he had low back pain ever since he and another service member lifted a 750-pound bomb in Vietnam in the spring of 1966 and he injured his back, and that he was treated for this injury during service and placed on light duty.  The examiner diagnosed low back pain with grade I spondylolisthesis (pars defect).  He opined that the Veteran first injured his low back while in military service, and that his current low back pain was at least as likely as not related to his active service and was also related to his grade I spondylolisthesis (pars defect), which the examiner also found related to service.

In a January 2006 medical opinion, a VA physician noted that she had extensively reviewed the claims files and the December 2005 VA examination report.  She noted that there was no evidence of treatment in service for a lumbar condition and no evidence of spine abnormality on medical examinations to include the discharge medical examination.  On review of the service treatment records there was no evidence of an abnormal finding on spine or joint examination to support the Veteran's claim that this condition had its onset during military service.

The January 2006 VA physician indicated that the December 2005 VA examiner provided no rationale for his opinion regarding the etiology of the low back disability, and that he formulated his opinion based solely on the Veteran's subjective history, as there is no objective medical evidence that the Veteran sustained an injury to the lumbar spine during military service.  She found that there is no evidence to support the Veteran's claim that this condition had its onset during military service.  She stated, "In conclusion, the Veteran's claimed left elbow condition and lumbar spine condition are not shown to have been present during military service nor are they shown to have been present within one year from release.  To report that the Veteran's lumbar spine condition and left elbow condition are due to military service would be done only with speculation."

A November 2006 VA X-ray study of the lumbosacral spine showed scoliosis with L5-S1 spondylolysis and grade I spondylolisthesis with degenerative disc findings.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board has carefully considered the Veteran's statements in support of his claim, but, for reasons explained below, we do not find his account of having suffered a back injury in service with residual symptoms to be credible.

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a low back disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the low back (primarily pain) after he was discharged from the service.   In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a low back disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.   

The Board finds that the Veteran's more recently-reported history of continued symptoms of a low back disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a low back disability.  Specifically, in a July 1967 report of medical history, he denied a history of recurrent back pain.  The service separation examination report reflects that the Veteran was examined and his spine was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a low back disability for 28 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1967) and initial reported symptoms related to a low back disorder in 1995 (nearly a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

When the Veteran sought VA medical treatment for multiple complaints in November 1995, he did not report the onset of low back symptomatology during or soon after service.  In fact, he reported that he had low back pain for six months.  

Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

At his February 1998 VA examination, the Veteran reported that his low back pain had a gradual onset 20 years ago (i.e. in 1978, a decade after separation from service).

The Veteran did not claim that symptoms of his back disability began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

During the recent VA compensation claim, the Veteran has made inconsistent statements.  In several written statements, he essentially contended that he incurred a chronic low back disability due to months of heavy lifting in service.  In some of his written statements, he denied seeking treatment for a low back disability in service.  In contrast, at his December 2005 VA spine examination, he contended that he injured his back in a single event:  while lifting a "750-pound bomb" with one other person.  He told the examiner that he was treated for this injury during service and placed on light duty.  The Board finds that this statement is incredible, particularly in light of the complete absence of evidence of treatment for a back injury in service.  Moreover, this more recent reported history is in stark contrast to his statements in his original August 1997 claim for service connection for a back disability, in which he did not report treatment for a back injury or disability in service, despite reporting in-service treatment for depression, and to his statements at his February 1998 VA examination, as noted above.

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service, and as to any alleged in-service back injury.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).   

The Board has weighed the Veteran's statements as to continuity of symptomatology and as to an alleged in-service back injury, and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.   

Evidence in support of the claim includes statements by the Veteran to the effect that he incurred a low back disability in service, current evidence of a low back disability, a March 1999 letter by a private chiropractor, Dr. L., and a report of a December 2005 VA examination that are collectively to the effect that the Veteran's back disability was related to heavy lifting in service.

Evidence weighing against the claim includes the fact that the service treatment records are negative for diagnosis of a low back disability, and are negative for treatment of a back injury or a back disability.  Moreover, the Veteran's spine was clinically normal on separation examination in 1967, which casts doubt on the credibility of the Veteran's reports of an in-service back injury.  There is no medical evidence of a low back disability for many years after separation from service, as the first documented back disability was in 1995.  The January 2006 VA examiner did not causally link the current low back disability to service or to events therein.  Additionally, the VA examiner opined that the current low back disability is not linked to service, in part because there is no evidence of a back injury or disability in service or at service separation examination.

In reaching these conclusions, the January 2006 examiner thoroughly reviewed the Veteran's claims file (including prior VA examination reports) and examined the Veteran, considered the Veteran's statements regarding continuity of symptomatology, described the Veteran's disability in sufficient detail, and provided a rationale for the conclusions reached.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The March 1999 and December 2005 medical opinions are of limited probative value, as they are based entirely on the Veteran's self-reported and unsubstantiated account of a back injury in service.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  Moreover, as noted, the December 2005 VA examiner's opinion was based on the Veteran's incredible report of a back injury while lifting a 750-pound bomb in service.

In its assessment of medical evidence, the Board can favor some medical evidence over other medical evidence so long as the Board adequately explains its reasons for doing so.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board finds that the January 2006 VA examination report finding that the Veteran's current low back disability is not related to service is more probative than the March 1999 private chiropractor's letter and December 2005 VA examination report.  Because the January VA medical examiner offered a sound rationale in support of her conclusion which was consistent with the evidentiary record as documented in the claims folder and is competent to provide an opinion regarding whether the Veteran has residuals of in-service back injury, the Board affords the opinion great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

In the January 2006 examiner's opinion, she provided sound rationale as to the conclusions reached.  In a portion of her opinion at the end of her statements and reasoning, she indicates that it would be speculative to conclude that the low back disability is related to service.  Given that this examiner otherwise provided sufficient rationale after a thorough review of all available evidence, the Board can nevertheless proceed.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  That is, the opinion is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).

Given the above, the Board gives more evidentiary weight to the medical opinion provided by the January 2006 VA examiner who, after a review of the record on appeal and a discussion of the service treatment records, opined that that the Veteran's current low back disability is not related to service.

The Veteran is considered competent to report experiencing back pain.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, the medical evidence, and the Veteran's own lay statements contemporaneous with service (which was many years before his filing his current claim) contradict his more recent lay account of having suffered a back injury in service, and the Board finds that his report of in-service back injury is not credible.

The Board finds that the weight of the medical evidence does not link the Veteran's current low back disability with service.

In summary, the record fails to show competent and probative evidence of a low back disability in service or for many years thereafter, and the preponderance of the evidence is against a finding that the Veteran's low back disability is related to his active service.  Accordingly, the benefit-of-the-doubt-rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.


REMAND

In light of the joint motion and Court remand, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for bilateral hearing loss, tinnitus, bipolar disorder with depression, and hypertension including as secondary to bipolar disorder with depression.  

In the joint motion, with respect to the claims for service connection for bilateral hearing loss and tinnitus, the parties determined that the December 2005 VA audiological examination was inadequate, and that another VA examination is needed which considers the evidence of record and is supported by a sufficient rationale and explanation.  The parties cited Hensley v. Brown, 5 Vet. App. 155, 159 (1993), for the holding that service connection is not precluded when hearing acuity was within normal limits at separation from service.  

The Veteran contends that he has bilateral hearing loss and tinnitus due to in-service exposure to jet engine noise in the Air Force.  He has stated he wore hearing protection some of the time while working near the airplanes, and that he first noticed tinnitus upon returning home from Vietnam.  The Board notes that the Veteran served in the Air Force in Vietnam from February 1966 to February 1967. The Veteran's personnel records indicate that his primary military occupational specialty (MOS) during service was a weapons mechanic.  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As the December 2005 VA audiological examiner's opinion is based, at least in part, on the "normal" in-service audiogram findings, another VA examination must be performed to determine the etiology of any current hearing loss and tinnitus.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the joint motion, with respect to the claim for service connection for bipolar disorder with depression, the parties determined that the "December 2005" [sic] VA psychiatric examination was inadequate as it relied on an inaccurate factual premise, specifically that the Veteran "did not begin to receive mental health treatment for depression or bipolar disorder a number of years following discharge."  A review of the claims file reflects that the VA examination in question was actually performed in November 2007.

The parties noted the following service treatment records:  a June 1965 service treatment record indicating that the Veteran felt nervous and was given Librium, an August 1965 note showing that he complained of nervousness and was prescribed Meprobamate, a September 1965 note showing that he had slight depression and was prescribed Elavil, and a September 1965 note showing that he had a history of latent chronic anxiety.  This September 1965 service treatment record also shows that the examiner felt that the anxiety was related to parental conflict and problems with his goals in life.

In light of the joint motion and Court remand, another VA psychiatric examination must be performed, and the examiner must review all pertinent medical records, including the service treatment records noted above, prior to rendering a medical opinion as to the etiology of any current psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

With respect to the claim for service connection for hypertension, including as secondary to a psychiatric disorder, governing law provides that service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  In the joint motion, the parties found that the issue of service connection for hypertension, including as secondary to bipolar disorder with depression, was inextricably intertwined with the issue of service connection for a psychiatric disorder.  The Board also notes that service connection was recently established for diabetes mellitus, type II, and for ischemic heart disease.  The Board finds that a VA examination is necessary in order to obtain a medical opinion as to the relationship, if any, between current hypertension and his recently service-connected disabilities of diabetes mellitus and ischemic heart disease, to include whether there is any aggravation of a non-service-connected disability by a service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.310, 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Lathan v. Brown, 7 Vet. App. 359 (1995). 

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain any additional VA or private medical records regarding treatment for hearing loss, tinnitus, a psychiatric disorder and hypertension that are not already of record, and associate them with the claims file.

2.  The RO/AMC should schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current hearing loss and tinnitus.  The claims folder must be provided to and reviewed by the examiner.  All necessary testing should be performed.

Based on the examination of the Veteran and review of the record, the examiner should answer the following question:

Is it at least as likely as not (50 percent or higher degree of probability) that any currently demonstrated hearing loss and/or tinnitus is causally related to the Veteran's active duty service, to include noise exposure?

The examiner is also requested to provide a rationale for any opinion expressed.

3.  The RO/AMC should schedule the Veteran for a VA psychiatric examination by a psychiatrist to determine the nature and etiology of any current psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner.  The examiner should review the Veteran's service treatment records as well as post-service medical records.  All necessary testing should be performed.

Based on the examination of the Veteran and review of the record, the examiner should answer the following question:

Is it at least as likely as not (50 percent or higher degree of probability) that any current psychiatric disorder is causally related to the Veteran's active duty service?

The examiner is also requested to provide a rationale for any opinion expressed.

4.  After the above actions have been completed, afford the Veteran a VA examination in order to ascertain the relationship, if any, between hypertension and any of his established service-connected disabilities (to include diabetes mellitus and ischemic heart disease), in whole or in part.  The claims folder is to be furnished to the examiner for review.  Following a review of the relevant evidence, the clinical evaluation and any tests that are deemed necessary, the examiner must address the following questions:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that hypertension was caused by any established service-connected disability, to include diabetes mellitus and ischemic heart disease?

(b) Is it at least as likely as not that any of the Veteran's service-connected disabilities aggravated his hypertension?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examiner is also requested to provide a rationale for any opinion expressed.

5.  After completing the requested development, the RO/AMC should review the record, including any evidence received since the January 2008 supplemental statement of the case, and readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and given an opportunity to respond.  Then, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


